 



EXHIBIT 10.32
INTERNATIONAL TECHNIDYNE CORPORATION
EXECUTIVE INCENTIVE PLAN (EIP)
FY 2006

36



--------------------------------------------------------------------------------



 



I.   Objective       ITC’s Executive Incentive Plan, hereinafter referred to as
EIP is intended to reward executive personnel who significantly impact and
influence ITC’s productivity in proportion to their accomplishment of specified
objectives.       The purpose of the plan is to ensure maximum return to ITC by
encouraging greater initiative, resourcefulness, teamwork and efficiency on the
part of senior management whose performance and responsibilities directly affect
company profits.       Awarding of the bonus will be based on accomplishing a
set of annual objectives, determined by the Chief Executive Officer (“CEO”) and
the Board of Directors, typically at the beginning of the year. Bonus
determinations and payouts will take place after the financial statements have
been prepared for the fiscal year.   II.   Determination Of The Fund       The
availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.  
III.   Effective Date       The effective date of this program is January 1,
2006, the beginning of the plan year, and will continue in effect until
December 30, 2006, or until terminated or amended by the Board of Directors.
This plan supersedes all prior EIP plans.   IV.   Eligibility      
Participation in the plan is limited to those in comparable levels of
responsibility who have a direct and significant influence on ITC’s growth and
profitability. Employees must be regular and not eligible for any other ITC
commission, bonus or incentive plan in order to be eligible to participate in
the EIP.       Participating employees will be determined at the beginning of
the fiscal year, or at such time during the Fiscal Year that an employee
achieves an eligible position. Employees will be notified of their eligibility
and plan objectives, as soon as possible after the determination by the CEO or
Board of Directors.       Individuals must be employed by ITC at the close of
the fiscal year in order to be eligible for an award under the EIP except
participants who are involuntarily terminated due to a divestiture, plant
closing, reorganization or reduction in force during the plan year may receive
an award on the prorated basis described in Section VIII, Plan Administration,
Prorated Awards, (subject to approval by the CEO). These monies will be paid out
at the usual and customary time of payment of all bonuses. For purposes of this
plan, termination shall mean the day the employee leaves the job, which may not
necessarily be the last day on the payroll.   V.   Incentive Objectives      
Objectives will be agreed to by the CEO with the Senior Management reporting to
him and with concurrence by the Board of Directors as necessary. Generally,
there will be a minimum of four up to a maximum of seven objectives, which will
include two or more financial objectives. Each objective will be weighted
according to its importance, which weight will determine the percentage of the
bonus awarded for completion of that objective. (See Section VI below.)      
After approval, copies of these goals must be submitted to the Vice President of
Administration.   VI.   Bonus Opportunity and Award       The award opportunity
will be expressed as a percentage of the participant’s base salary at the close
of the fiscal year. The award will be approved by the Board of Directors or the
CEO, and will be consistent with the participant’s peers within the company.

37



--------------------------------------------------------------------------------



 



    The amount that a participant actually receives for the full fiscal year
will be based upon the extent to which the set objectives have been achieved.
The participant will receive a percentage of the total award opportunity
corresponding to the percentage of each objective accomplished and the weight
assigned to the objective. Evaluations of performance against management and
business plan objectives are made for the full year prior to fiscal year-end
payment.   VII.   Performance Goal and Payout       In addition to your
individual goals, everyone will have two company-oriented financial goals that
will be achieved according to the following guidelines:

                                                              (1)         ITC  
ITC         Revenue   Non-GAAP Income Before Tax         Goal   Award   Goal  
Award          
Threshold
 
= to, or >
  $ *       50 %   $ *       50 %
Target
 
= to, or >
  $ *       100 %   $ *       100 %

Note: If revenue is less than $* (95% of target) no payment is earned for that
objective. If ITC NGIBT earnings is less than $* (95% of target), no payment is
earned for that objective. If actual results fall between threshold and target,
interpolate between them to get actual payout percentage. This percentage will
be multiplied times the weight given the objective in your individual plan to
determine the achievement. Quarterly revenue and NGIBT earnings income
information may be released at the end of each quarter, after earnings have been
disclosed to the public.

  (1)   ITC NGIBT earnings is defined as GAAP net income before taxes for the
ITC Division excluding, as applicable, amortization of intangibles, in-process
R&D, impairment of intangibles, certain litigation, restructuring and CEO
transition expenses and certain other unusual or non-recurring costs, and also
excluding share-based compensation expense under SFAS No. 123(R) and changes in
the value of the “make-whole” provision of our convertible notes and special
incentive awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator       In
addition, each EIP participant will receive a [x]** % increase for every [y]**%
increase in ITC NGIBT earnings over the target level.   IX.   Plan
Administration       Prorated Awards. Individuals who are promoted to eligible
positions during the plan year, new hires into eligible positions and eligible
employees who are either on leave or on active written warning for part of the
year may be awarded partial bonuses under this program, based on the
accomplished objectives and their respective weights, subject to the approval of
the CEO.       Transfers. In the event of transfer of an eligible participant to
another position or department, the transferring manager will evaluate EIP
results for prorated award (see Prorated Awards above) at the end of the year,
and forward copies to the Human Resources Department. The hiring manager will be
responsible for setting the key business plan objectives for the balance of the
year, if applicable, and forwarding the original to Human Resources for
approval. Awards based on these objectives will be prorated (see Prorated Awards
above) as well, for end of the year payment.       Authority. The Board of
Directors shall have the full power and authority to construe, interpret and
administer the plan. All decisions, actions or interpretations of the Board of
Directors shall be final and conclusive and binding on all parties. This program
shall be administered by the Human Resources Department.   X.   General
Provisions

  •   The Executive Incentive Plan for 2006 may be reviewed and revised at the
Board’s discretion.

 

*   Amounts to be determined by the Compensation and Option Committee of the
Board of Directors.   **   Percentages for [x] and [y] to be determined by the
Compensation and Option Committee of the Board of Directors.

38



--------------------------------------------------------------------------------



 



  •   Nothing in this plan shall be construed to limit in any way the right of
International Technidyne Corporation to terminate an employee’s employment at
any time, with or without cause or notice, nor shall it be evidence of any
agreement or understanding, expressed or implied, that Thoratec or any of its
subsidiaries will employ an employee in any particular position, for any
particular period of time, ensure participation in any incentive programs, or
the granting of awards from such programs as they may from time to time exist or
be constituted. ITC reserves the right to discontinue or alter the plan at its
sole discretion at any time with or without notice.

39



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
I                                          hereby acknowledge that I have
received, read and understand the 2006 Executive Incentive Plan and agree to the
conditions therein.

               
 
     
 
   
 
           
Signature
      Date    

40